Citation Nr: 0813602	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 until 
December 1963.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).   

This matter was previously before the Board in October 2003.  
At that time it was remanded to the RO via the VA Appeals 
Management Center (AMC) for additional development.  In June 
2006 the AMC issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the veteran's claims.  The 
claims folder was returned to the Board 

In October 2006, the Board again remanded the case.  The 
requested development has been completed.  In September 2007, 
the AMC issued a SSOC which continued to deny the veteran's 
claims.  The file has been returned to Board for further 
appellate review.    


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's knee condition is not related 
to his military service or any event in service.  

2.  The competent and probative medical evidence of record 
demonstrates that he veteran's back condition is not related 
to his military service or any event in service.  




CONCLUSIONS OF LAW

1.  A bilateral knee condition was not incurred in or 
aggravated by service, nor may such condition be presumed to 
be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1137 (West 
2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A back condition was not incurred in or aggravated by 
service, nor may such condition be presumed to be.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1137 (West 2002);  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral knee and back conditions.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in October 2003 and again in October 2006.  In 
essence, the Board instructed the AMC to obtain a medical 
nexus opinion (done in June 2006) and the veteran's Social 
Security Administration records (done in March 2007).   The 
AOJ was then to readjudicate the claim.  The claim was 
readjudicated in June 2006 and again in September 2007.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court)  stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any inform action and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated May 21, 
2001, December 28, 2004 and April 2, 2007.  In these letters, 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records as well 
as authorization for records not held by the Federal 
government.  Additionally, the letters specifically informed 
the veteran of the criteria of a successful claim of 
entitlement to service connection.  

The May 2001 letter expressly notified the veteran that he 
could submit or describe additional evidence in support of 
his claim and specifically informed the veteran to "Tell us 
about any additional information or evidence that you want us 
to get for you." and further provide the veteran with 
information about submitting any additional evidence he had 
to VA.  See the May 2001 letter, pages 2-3.  Similar 
directions were found at the December 2004 letter at page 2 
and the April 2007 letter page 2.  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

Moreover, regarding elements (4) and (5), degree of 
disability and effective date, these are rendered moot via 
the RO's denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  In any event, the veteran received specific notice 
as to these elements in an October 2006 letter and again in 
the May 2007 letter.  Thereafter, the claim was readjudicated 
in September 2007.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The veteran's service medical 
records, VA treatment records, private medical records and 
SSA records have been obtained.  The veteran was afforded a 
VA Compensation and Pension (C&P) examination in June 2001, 
and a VA medical opinion was obtained in June 2006.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent laws and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 
38 C.F.R. § 3.303 (2007).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).



Analysis

The veteran is seeking entitlement to service connection for 
a bilateral knee condition and a back condition.  In the 
interest of economy, a common discussion of both issues will 
be presented.   A Hickson analysis will be employed.  

As noted in the April 1993 SSA disability determination, 
degenerative arthritis of both knees and the lumbar spine has 
been shown by x-ray examination.  Hickson element (1) is 
therefore satisfied.    

Regarding in-service incurrence of disease or injury, the 
Board will address each in turn. 

With respect to in-service incurrence of disease, the Board 
notes that the service medical records do not indicate any 
diagnosis of arthritis to the back or knees.    

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a), there are no medical records of any kind 
from the veteran's separation from service in 1963 until the 
veteran initially sought VA treatment in 1983.  Moreover, the 
1983 medical records pertain to an eye disability, not to 
arthritis of any kind.  The first reference to arthritis of 
the knees and back in the veteran's medical records appears 
in the SSA records from the early 1990s, well after the end 
of the one year presumptive period.  

Hickson element (2) is therefore not satisfied as to disease, 
since arthritis was not medically identified in service or 
within the one year presumptive period after service.
 
However, concerning in-service incurrence of injury, service 
medical records include a complaint of low back pain in 
August 1963 and a report of a fall on both knees in August 
1963 with a report of pain.  Accordingly, in-service 
incurrence of injury has been shown, and Hickson element (2) 
is satisfied on that basis.  

Turning now to the final element, Hickson element (3), 
medical nexus, there is only one source of competent medical 
evidence regarding the relationship, if any, between the 
veteran's in-service complaints and his current knee and back 
conditions, a June 2006 VA medical opinion.  

By way of background, in June 2001 the RO referred the 
veteran for a VA medical examination.  The veteran's 
disabilities of the knees and back were noted.  At that time, 
the examiner provided no nexus opinion.  In the Board's 
October 2003 remand, the Board directed that the matter be 
returned to the June 2001 examiner for a nexus opinion.  In 
June 2006, the examining physician provided such an opinion, 
noting his prior examination of the veteran and his review of 
the veteran's complete claims folder.  

The VA examiner determined, based upon the veteran's medical 
records, including his service medical records, that it was 
not at least as likely as not that the veteran's knee and 
back conditions were due to any events in service.  
Specifically, the examiner concluded that the veteran's knee 
disability was more likely to be a consequence of aging and 
that the back disability was more likely related to the 
veteran's post-service factory employment, which has been 
described by the veteran in his records as involving lots of 
heavy lifting.  The opinion is therefore against the 
veteran's claim.    

The Board observes that that the VA examiner's opinion 
appears to be congruent with the evidence of record.  The in-
service complaints appear to have been isolated and resolved 
without further medical attention; as discussed above the 
veteran did not complain of knee and back problems for 
decades after service; and the veteran is 64 years of age.   

There is no competent medical evidence suggesting that the 
veteran's claimed conditions are related to his military 
service.  To the extent that the veteran himself believes 
that a connection exists between the in-service injury to his 
knees and complaints of back pain and his current arthritis 
of the knees and back, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as cause of 
a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494- 5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish a medical nexus.

The veteran has been accorded ample opportunity to present a 
medical opinion in support of his claim.  He has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

Implicit in the veteran's claim is a contention that his 
knees and back have been bothering him continually since 
service.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b) relating to chronicity and continuity of 
symptomatology.  As discussed above, there is no objective 
medical evidence of back or knee complaints for decades after 
service.  Supporting medical evidence is required. See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  The veteran's lack of complaints for 
almost 30 years after service supports the June 2006 VA 
examiner's opinion that the aging process and post-service 
work history and not his service was the cause of his knee 
and back problems.  Continuity of symptomatology after 
service is therefore not demonstrated.

Therefore, Hickson element (3) medical nexus, has not been 
met.  The claims fail on that basis.  

For the reasons and bases set out above, the Board has 
determined that a preponderance of the evidence of record is 
against the veteran's claims of entitlement to service 
connection for a bilateral knee disability and a back 
condition.  The benefits sought on appeal are therefore 
denied.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for a back disability is 
denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


